Title: To John Adams from John Verling Godwin, 17 April 1791
From: Godwin, John Verling
To: Adams, John


“Unshook by arms, unhurt by warring bands,
Firm as the heavens, our Independence stands:x x x x x x xx x x x x x xTo Those from whom (next heaven) such blessings flow,Their kind applause whole millions shall bestow:Their unborn sons, at many distant dates,Shall hail the Men who dar’d defend the States.Dear to remembrance, when all time is past,The Name of Adams shall for ever last.”—Sir,April 17th. 1791

This life I have experienced that Gentlemen of Zeal sense & liberal Principles are, in general, the most easy of access—tho’ my mind revolts at the very thought of my Presuming, Sir, to adopt an address of this Nature, yet I trust, Sir, your humanity and Benevolence, and the motives that impell me, will procure me Pardon and plead my apology.
Before I respectfully solicit, Sir, your kind attention to the purport of my address—it may not be improper to say something of the Person, who most humbly, Sir, wishes to boast the honor of your patronage & favor.  My relatives in Virginia, (Col: Kinchen Godwin, a Delegate from Nansemond County to Richmond) have disapproved my line of business before and since the War, (during which I serv’d as a Volunteer, in Georgia & South Carolina) relative to my going on the Stage.  Concerned with young Dr. Ladd in his Poem call’d the Prospect of America, I have had in contemplation, Sir, (since his Death) a Grand Exhibition that of all the Patriots, to be Portray’d in Transparent Painting (large as life) and to deliver Eulogiums on each Character, interspersed with Music, Instrumental & Vocal—
An Invitation, Sir, from Mr. Hallam to join the old American Company, occasion’d my coming to this City—I find He is at New York—a long expensive Journey, Sir, (attended by an unfortunate delay,—severe Sickness in my Family and the death of my youngest Daughter) situates me sans any money.—and I cannot do any thing in the Public line, untill my Apparatus shall be ready—and it will be some weeks before the Comedians return hither—My Wife (a niece of Col. Charles Scott’s) and two Daughters, Sir, are with me—immediately necessitated, Sir, for a little money. I have, respectfully, presumed to solicit the honor of assistance from the Benevolence of one of the First Characters of the United States—the Alleviation, Sir, would be great (for I am really distress’d & perplexed for a few dollars) but the reflection, Sir, of owing my Relief to the Bounty of such a Personage—would ever be the Proudest boast, of, / Sir, / Your Excellencys, / most humble and / very obedient / Servant.
Jn. Verling Godwin